Plaintiff in error, W.C. Allen, was convicted the county court of Jackson county of a violation of the prohibition law, and was, on May 18th, 1910, sentenced to serve a term of thirty days in the county jail and pay a fine of fifty dollars. An appeal was attempted to be taken by filing in this court on September 19, 1910, petition in error and case-made, this being one hundred twenty-four days after the judgment was rendered. The Attorney General has filed a motion to dismiss the appeal for the reason that the petition in error and case-made were filed in this court more than one hundred twenty days after the rendition of the judgment. The motion is well taken and the appeal dismissed. It is therefore ordered that the appeal be dismissed and the cause remanded to the county court of Jackson county with directions to enforce its judgment and sentence therein.